Citation Nr: 9923218	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Entitlement to an increased rating for neurodermatitis of 
the groin, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from May 1979 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for bilateral pes planus, and denied the appellant's claim 
for an increased rating for a skin rash.  In a January 1999 
rating decision, the RO awarded an increased rating of 10 
percent for disability associated with the veteran's skin 
disorder.  This matter remains before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans  Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  In a July 1986 decision, the Board denied the veteran's 
claim for service connection for pes planus.

2.  The evidence received since the Board's July 1986 
decision bears directly and substantially on the question of 
whether the veteran has current disability from pes planus 
which he incurred during his active military service.

3.  The record does not contain competent evidence of a 
current acquired pes planus disability.

4.  The veteran's disability from a skin disorder is 
manifested by an irregular lesion around his anus which 
measures about three inches in diameter, and which is 
extremely red, slightly raised, with evidence of excoriation, 
slight flaking, and superficial bleeding, without constant 
exudation or itching, extensive lesion, or marked 
disfigurement.


CONCLUSIONS OF LAW

1.  The Board's July 1986 decision which denied entitlement 
to service connection for pes planus is final.  38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for pes 
planus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim for entitlement to service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected skin disorder, variously 
diagnosed as tinea cruris, neurodermatitis, and tinea 
corporis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pes Planus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The Board denied entitlement to service connection for pes 
planus in a July 1986 decision.  The evidence in the record 
and that time consisted of service medical records, and 
reports of VA examinations.

Service medical records show that the veteran had complaints 
associated with his feet on several occasions during active 
military service.  The complaints were variously diagnosed as 
blister, wart, and metatarsalgia.  In November 1980, the 
veteran had complaints of foot discomfort.  An examiner 
reported that there was no tenderness, edema, discoloration, 
or deformity.  Subsequently dated service medical records 
show no further complaint or treatment for a foot disorder.  
At the time of the veteran's medical examination for 
separation from service, he gave a history of foot trouble.  
An examiner reported that the veteran had mild, soft pes 
planus.

During a VA examination in October 1984, the veteran 
described his general health as good.  He complained of 
numbness in his left foot which he attributed to an infection 
he incurred during basic training due to tight boots.  Except 
for a superficial scar on the dorsum of the left foot, 
examination of the foot was unremarkable.  The reported 
diagnoses did not included pes planus.

In denying service connection for pes panus in its July 1986 
decision, the Board reasoned that the foot disorder was not 
shown during the October 1984 VA examination and had only 
been noted in the report of the veteran's medical examination 
for separation from service.  The Board's decision to deny 
service connection for pes planus is final.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).  The claim 
may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence submitted since the Board's July 1986 denial of 
service connection for pes planus consists of clinical notes 
of a private physician, VA outpatient treatment records, and 
a report of a VA dermatology examination.  The private 
treatment records contain no indication that the veteran has 
had complaints, diagnoses, or treatment related to flat feet.  
A VA outpatient treatment record dated in April 1998 
indicates that the veteran complained of painful feet.  An 
examiner noted that the veteran had low arches bilaterally 
and reported an impression of flat feet.  The veteran was 
referred for a podiatry consultation.  During a podiatry 
consultation in May 1998, an examiner noted bilateral pes 
planus.  X-rays taken of the veteran's feet in May 1998 were 
interpreted as normal.  The veteran's feet were casted for 
orthotics.  The orthotics were dispensed to him in July 1998.

The Board has reviewed the entire record and finds that the 
evidence received since the Board's July 1986 decision is new 
in the sense that it had not been previously considered by 
agency decisionmakers.  Further, such evidence is material, 
as it bear directly and substantially on the question of 
whether the veteran has current disability from pes planus.  
The Board concludes that new and material evidence has been 
received.  The claim for service connection for pes planus is 
deemed reopened.  

Next, the Board must determine if the claim is well grounded.  
See Winters, supra.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim which is meritorious on its own or is capable of 
substantiation.  See Murphy v. Derwinski, Vet. App. 78, 81 
(1990).  The three elements of a well-grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition. The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable. In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature. The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus. This is an 
unfavorable mechanical relationship of the parts. A plumb 
line dropped from the middle of the patella falls inside of 
the normal point. The forepart of the foot is abducted, and 
the foot everted. The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion. The symptoms should be 
apparent without regard to exercise. In severe cases there is 
gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction. Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor. In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease. 38 C.F.R. § 4.57 (1998).  

The veteran has submitted new and material evidence which 
tends to show that he has current pes planus.  As the 
regulations indicate, an initial distinction must be made 
between a congenital pes planus, which is not a disease or 
injury within the meaning of applicable legislation, and an 
acquired pes planus, which is.  

In this case, neither the service medical records nor the 
recent VA treatment records contain reference to evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, which would indicate an acquired, 
rather than a congenital condition, according to 38 C.F.R. 
§ 4.57.  Thus, there is neither a disease or injury in 
service, nor a current disability, indicated by the evidence 
of record.  Moreover, the record contains no competent 
medical evidence to show a relationship between the veteran's 
currently diagnosed pes planus and any disease or injury the 
veteran incurred during his active military service.  In the 
absence of evidence to satisfy the elements of the Caluza 
analysis, the Board concludes that the claim for service 
connection for pes planus is not well grounded.

After reopening the claim and determining that it is not well 
grounded, the Board has decided this claim on a basis 
different from that used by the RO, when it found that the 
claim was not reopened.  In Bernard v. Brown, the Court held 
that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  In the instant case, 
the Board concludes that the veteran would not be prejudiced 
under Bernard by deciding that claim is not well grounded.  
In determining the claim should not be reopened, the RO 
determined that the evidence received since the Board's July 
1986 disallowance of the claim, was not so significant as to 
require consideration in order to fairly decide the claim.   
Additionally, the veteran has been provided with notice of 
the need to submit evidence in support of his service 
connection claim, has been assisted in attempting to obtain 
the evidence, and has provided no indication that further 
relevant evidence can be obtained or exists.  In light of 
these findings, I conclude that the veteran is not be 
prejudiced by the Board's decision that his claim is not well 
grounded.  See Winters, supra (a remand of a not well-
grounded claim would impose additional burdens on the Board 
with no possibility of any benefit flowing to the appellant).

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.

II.  Increased Rating for Skin Disorder.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran had complaints 
of skin rash on several occasions.  The skin disorder was 
variously diagnosed as tinea versicolor, tinea cruris, and 
fungal type rash in the groin.

During a VA dermatology examination, the examiner noted that 
the veteran developed a rash in his groin while serving in 
Germany.  The rash improved with application of Tinactin 
cream.  On examination, the veteran had no eruption on his 
head, chest, back, upper extremities, lower extremities, or 
feet.  His right groin had a mild, fine, scaly eruption 
suggestive of tinea cruris.  No other lesions were noted.  
Laboratory analysis was negative for fugal infection.  The 
final diagnostic impression was mild, neurodermatitis 
localized in the groin.

The veteran was granted entitlement to service connection for 
mild neurodermatitis of the groin by the RO's July 1985 
rating decision.  A zero percent rating was assigned for the 
skin disorder pursuant to Diagnostic Code 7806.  The rating 
was increased to 10 percent by the RO's January 1999 rating 
decision, effective from the date of the veteran's claim in 
July 1997.  Under Diagnostic Code 7806, a skin condition with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is assigned a 10 percent rating.  A 
rating of 30 percent is assigned a skin condition with 
exudation or itching which is constant, with extensive 
lesions, or marked disfigurement.  With ulceration or 
extensive exfoliation or crusting, or systemic or nervous 
manifestation, or exceptionally repugnant, the rating is 50 
percent.

A private clinical treatment note dated in January 1993 
indicates that the veteran had complaints of rectal inching 
and rectal pain with defecation.  A physical examination 
revealed that the rash was limited to the groin and rectal 
region.  The veteran had an apparent fungal rash in the 
rectal area.  The examiner reported an impression of fugal 
skin rash at the rectum.

More recently dated VA outpatient treatment records do not 
show that the veteran has been treated for a skin disorder.

The veteran underwent a VA dermatology examination in 
December 1998.  He reported having a constant rash.  The 
itching was controlled by use of a cortisone cream.  On 
examination, he had a irregularly shaped lesion around his 
anus which measured approximately three inches in diameter 
which was extremely red and slightly raised.  There was 
evidence of excoriation and some flaking and superficial 
bleeding.  The examiner expressed his opinion that the 
veteran had a fungal infection and that the more accurate 
diagnosis was tinea corporis.

The Board has reviewed the entire record and finds no 
evidence that the veteran's skin disorder is manifested by 
constant exudation or itching.  Nor is there evidence that 
the skin disorder is manifested by extensive lesions or 
marked disfigurement.  There are no clinical findings of 
ulceration, extensive exfoliation, crusting, systemic or 
nervous manifestations, or exceptional repugnancy.  The Board 
finds that the veteran's skin disorder, variously diagnosed 
as neurodermatitis, tinea cruris, and tinea corporis, is 
manifested by an irregular lesion around his anus which 
measures about three inches in diameter, and which is 
extremely red, slightly raised, with evidence of excoriation, 
slight flaking, and superficial bleeding, without constant 
exudation or itching, extensive lesion, or marked 
disfigurement.  The Board concludes that the criteria for a 
schedular rating in excess of 10 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of any clinical 
findings that the veteran's skin disorder is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement, his disability from his skin disorder, as 
discussed above, does not approximate the criteria for the 
next higher schedular evaluation of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The rating schedule provides higher 
ratings for skin disorders, but the evidence does not show 
the presence of the manifestations required for the 
assignment of a higher rating for either disability.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his skin 
disorder, nor is it shown that the disorder otherwise so 
markedly interferes with employment as to render impractical 
the application of regular schedular standards.  There is no 
evidence that the impairment resulting solely from the skin 
disorder warrants extra-schedular consideration.  Rather, for 
the reasons noted above, the Board concludes that such 
impairment is adequately compensated by the schedular 
evaluation currently in effect.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

The claim of entitlement to service connection for pes planus 
is denied.

An increased rating for a skin disorder, variously diagnosed 
as tinea cruris, neurodermatitis, and tinea corporis, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

